Citation Nr: 0302072	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  01-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for VA benefits beyond 
health care and related benefits authorized by Chapter 17, 
Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel






INTRODUCTION

The appellant served on active duty from December 1978 to 
November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the St. 
Petersburg, Florida, Regional Office (RO), which denied the 
appellant's claim for VA benefits other than those authorized 
by Chapter 17, Title 38, of the United States Code.  In that 
decision, the RO advised the appellant that the denial was 
based on a prior decision by the RO, dated in March 1986, in 
which the RO had determined that the character of the 
appellant's discharge was a bar to the receipt of VA benefits 
(exclusive of health care and related benefits authorized by 
Chapter 17, Title 38, of United States Code, for any 
disabilities determined to be service connected).  See 
38 C.F.R. § 3.360 (1985).  He had been notified at that time 
of the RO's determination, and of his appellate rights, but 
he had not initiated an appeal of that March 1986 decision 
within one year.  As a result, the RO's March 1986 decision 
had become final.  See 38 C.F.R. §§ 19.117, 19.118, 19.129 
(1985).

The appellant appealed the December 1999 RO decision.  In an 
August 2001 decision, the Board reopened the appellant's 
claim and remanded the case for additional development.  The 
case is now back at the Board. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The appellant was discharged from active military service 
under other than honorable conditions, but the preponderance 
of the evidence shows him to have been insane at the time 
when the offenses that led to this type of discharge were 
committed.



CONCLUSION OF LAW

The legal criteria for entitlement to basic eligibility for 
VA benefits beyond health care and related benefits 
authorized by Chapter 17, Title 38, of the United States 
Code, have been met.  38 U.S.C.A. §§ 1110, 1131, 5303(b) 
(West 2002); 38 C.F.R. §§ 3.12(b), 3.354(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claim on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); see also the recent 
decision of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the appellant informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim, 
and of the specific reasons for denying his claim.  The RO's 
actions in this regard include an August 1999 letter advising 
the appellant of the specific evidence he needed to submit to 
complete his application for VA benefits; letters dated in 
October 2000 and February 2001, notifying the appellant of 
the dates of videoconference hearings he had requested, for 
which the record shows he failed to show up; an October 2001 
letter to the appellant, informing him of the August 2001 
remand and asking from him specific additional evidence; a 
March 2002 letter to the appellant informing him that a 
medical examination was to be scheduled in the near future, 
and reminding him of his duty to report for that medical 
examination; a July 2002 letter advising the appellant of the 
enactment of the VCAA, and of VA's redefined duties to assist 
and notify, as well as his own duty to cooperate with VA's 
attempts to develop his claim; and a December 2002 letter 
informing the appellant that the action requested by the 
Board in August 2001 had been completed, that his claims file 
was being returned to the Board, and inviting him to submit 
any additional evidence or argument in support of his claim 
he might still have.

The appellant has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the appellant regarding the 
matter on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the record reveals that, in September 1981, the 
appellant was recommended for trial by special court martial 
on a total of five charges, which included failure to follow 
an order to be at times prescribed at two appointed places of 
duty; disrespectful behavior toward a superior commissioned 
officer; willful disobedience of lawful commands from a 
superior commissioned officer, as well as negligence in the 
performance of his duties while being part of an ambulance 
crew; and disorderly conduct and wrongful possession of an 
unauthorized liberty pass.

Rather than face trial by special court martial, the 
appellant requested discharge for the good of the service.  
In a signed statement dated in October 1981, he acknowledged 
that he was guilty of behaving with disrespect toward his 
superior commissioned officer, disobeying a lawful order of 
his superior commissioned officer, being derelict in the 
performance of his duties, and possessing an unauthorized 
pass.  He also acknowledged that charges for those acts had 
been preferred against him under the Uniform Code of Military 
Justice, and that they authorized imposition of a Bad Conduct 
or Dishonorable Discharge.  He further acknowledged that, if 
his request for discharge was accepted, he could be 
discharged under Other Than Honorable Conditions; that he 
could be furnished an Other Than Honorable Discharge 
Certificate; and that he would be deprived of many or all of 
the benefits administered by VA.

In late October 1981, the appellant's request for discharge 
was approved.  He was reduced to the grade of Private E1, and 
was furnished a discharge certificate Under Other Than 
Honorable Conditions.

In April 1983, a decision was rendered by the Army Council of 
Review Boards (ACRB), denying a request from the appellant to 
have his discharge upgraded.  In essence, the appellant had 
argued before the ACRB that an upgrade in his discharge was 
warranted as a psychiatrist had specifically stated, on 
mental status evaluation in November 1981, that, in his 
opinion, the appellant "was not competent to make a decision 
to resign."  In denying the appellant's claim, the ACRB 
noted that the comments by the examining physician at the 
time "appeared to this Board to be a personal value 
judgement of the applicant's intelligence rather than a 
professional opinion of path[o]logical mental incompetency."

As indicated in the introduction section of this decision, 
the RO stated, in a decision entered in March 1986, that the 
appellant's type of discharge from service was a bar to the 
receipt of VA benefits other than those authorized by Chapter 
17 of Title 38.  In that decision, the RO specifically found 
that the veteran's November 1981 discharge had been based on 
willful and persistent misconduct, and noted that "[t]he 
records do not show that he was insane when the offenses were 
committed."  Accordingly, the RO determined that the 
appellant's discharge was considered to have been under 
dishonorable conditions.  The appellant was notified of the 
RO's determination, and of his appellate rights, but he did 
not initiate an appeal within one year.

In July 1999, the appellant filed a claim for VA benefits.  
Thereafter, in March 2000, after the RO entered a decision 
denying his claim, he submitted an in-service "Report of 
Mental Status Evaluation," dated in November 1981.  This 
report shows that the appellant was fully oriented at the 
time of the evaluation; that his thought processes were 
clear; that his thought content was normal; that his memory 
was fair; that he was mentally responsible; that he was able 
to distinguish right from wrong, and to adhere to the right; 
and that he had the mental capacity to understand and 
participate in board proceedings.  The report also shows that 
the appellant was passive, dull, and depressed; that he was 
very vague about the details of the charges he was facing, as 
well as the possible punishments and likelihood of 
conviction; and that he was not aware of the type of 
discharge he would receive.  The examining psychiatrist 
stated, "In my opinion, he is not competent to make the 
decision to resign."

On appeal, the appellant contends, in essence, that he should 
be found eligible for VA benefits beyond health care and 
related benefits authorized by Chapter 17, Title 38, United 
States Code, as he committed only minor offenses during 
service, which do not establish a pattern of willful 
misconduct.  Moreover, he asserts that he had good 
evaluations prior to the offenses that led to his discharge, 
and that his mental condition at the time of the offenses 
should be taken into account.

Mostly based on the November 1981 report, the Board reopened 
the appellant's claim in August 2001 and requested additional 
development, specifically asking the RO to ensure that all 
the appellant's service records and service medical records 
were part of the file, and thereafter ask a VA psychiatrist 
to review the file and render an opinion as to the medical 
likelihood that the appellant was insane at the moment when 
he committed the offenses leading to his undesirable 
discharge.  The examiner was to be asked to consider and 
apply the definition of insanity used by VA to the effect 
that an "insane person" is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides. 

The requested medical opinion was furnished in a March 2002 
report in which the subscribing VA psychiatrist, who serves 
as a coordinator of education and training for the Miami VA 
Medical Center, as well as an Associate Professor of 
Psychiatry at the University of Miami School of Medicine, and 
Acting Manager of a VA Mental Health and Behavioral Service, 
indicated the following:

I have carefully reviewed the C-file, 
including the report of the psychiatrist 
dated 5 November 1981, [by a] lieutenant 
colonel [of the] Medical Corps.  I have 
reviewed the issues and the facts 
provided in the B[oard] remand.  It is my 
considered opinion based largely on the 
report of [the] colonel that [the 
appellant] was not competent to make the 
decision to resign.  It is my considered 
opinion that he was in fact insane at the 
time he was seen by [the] colonel ... .

Having received the above medical opinion, the RO scheduled 
the appellant for a psychiatric examination by another VA 
psychiatrist.  The report of that examination, dated in 
August 2002, reveals no psychiatric history other than having 
been evaluated by a psychiatrist when leaving service in 
1981, as well as no family psychiatric history.  It also 
reveals that the appellant said that he worked during service 
as a medical specialist and that, while on duty, he would 
sometimes fell asleep because of his having to work extra 
hours.  A post-service history of alcohol and marijuana use 
was given, and the examiner noted the veteran to be alert, 
cooperative, oriented in the three spheres, with no evidence 
of auditory/visual hallucinations, or homicidal or suicidal 
ideations, good judgment, and a well-organized and goal-
oriented thought process.  Multiple substance abuse and 
antisocial personality traits were the Axis I and II 
diagnoses, respectively, and the examiner rendered the 
following assessment:

[The appellant] is a 43-year old ... male, 
with no evidence of a delusional thought 
process or cognitive impairment.  He does 
not have any vegetative signs and 
symptoms associated with depression at 
this time.  This individual has a 
tremendous amount of antisocial traits, 
he has been in and out of jail mostly for 
drug related charges and he continues to 
use drugs and alcohol.  His degree of 
social impairment is none.  His degree of 
inability to work at this time is none.  
He is not considered to be a danger to 
self or to others.  He can appear in 
front of a board review for an evaluation 
and this would not be deleterious to him.  
It is my opinion that this individual is 
not insane at this time.  At the time 
when he was discharged from the military, 
he may have had some kind of psychotic 
episode possibly due to drugs, but in my 
opinion, this individual has no evidence 
of a delusional thought process or 
cognitive impairment.

The Board notes that, other than for a single service medical 
record, dated in May 1981, showing medical treatment for a 
right hand laceration "after punching out a window under the 
influence of alcohol," the appellant's service medical 
records show no evidence of drug or alcohol abuse.

After another review of the evidence of record, the RO 
assigned more probative weight to the August 2002 psychiatric 
report, thereby confirming its prior denial of the 
appellant's claim for VA benefits other than those authorized 
by Chapter 17, Title 38, of the United States Code, as 
reflected in a September 2002 Supplemental Statement of the 
Case.

Legal analysis

Basic eligibility to VA benefits other than those authorized 
by Chapter 17 requires that the claimant have served either 
during wartime or peacetime on active duty, and that he or 
she be a veteran who was discharged or released from active 
duty under conditions other than dishonorable from the period 
of service in which an alleged injury or disease was 
incurred, or a preexisting injury or disease was aggravated.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

If a service member is discharged under other than honorable 
conditions due to willful and persistent misconduct, or 
having accepted an undesirable discharge to escape trial by 
general court martial, the individual's discharge or release 
is considered to have been issued under dishonorable 
conditions.  See 38 C.F.R. § 3.12(d)(1), (4) (2002).  As 
such, he is not eligible for VA benefits other than health 
care and related benefits authorized by Chapter 17, Title 38, 
United States Code.  See 38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. §§ 3.1(d), 3.12(a), 3.360(a) (2002).

Notwithstanding the above, if it is established that, at the 
time of the commission of an offense leading to a person's 
court martial, discharge, or resignation, that person was 
insane, such person shall not be precluded from benefits 
under VA laws based upon the period of service from which 
such person was separated.  38 U.S.C.A. § 5303(b) (West 
2002); 38 C.F.R. §§ 3.12(b), 3.354(b) (2002); Beck v. West, 
13 Vet. App. 535, 539 (2000).

Additionally, a discharge for a minor offense will not be 
considered to have been for willful and persistent misconduct 
if service was otherwise honest, faithful, and meritorious.  
See 38 C.F.R. § 3.12(d)(4) (2002).

An "insane person" is defined by VA regulation as one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  See 
38 C.F.R. § 3.354(a) (2002).  Mental illness is not identical 
to "insanity," and there need be no causal connection 
between the insanity and the misconduct.  Beck, at 539 
(citing Zang v. Brown, 8 Vet. App. 246, 252-54 (1995)).

In the case at hand, the appellant was discharged under other 
than honorable conditions, having accepted an undesirable 
discharge to escape trial by general court martial.  At face 
value, he also appears to have received that discharge based 
on willful and persistent misconduct.  However, the March 
2002 VA psychiatrist's opinion supports a finding that the 
veteran was actually insane at the time of the offenses, 
which the Board notes all occurred contemporaneously with the 
date of his discharge in 1981.  The August 2002 VA 
psychiatrist's opinion is also acknowledged, but that opinion 
deems the veteran sane at the time of the current 
examination, that is, more than 20 years after the charged 
offenses were allegedly committed, and attributes the 
veteran's insanity in 1981 "possibly to drugs," without 
offering any information or evidence that would substantiate 
said statement.  As indicated earlier, the service medical 
records do not reveal evidence of alcohol or drug abuse in 
this case, and no findings of alcohol intoxication or drug-
induced insanity were noted when the veteran was in the 
process of being discharged in late 1981.  That medical 
opinion also fails to reveal that the examiner reviewed the 
file at some point before, during, or even after, the 
examination.  Thus, the Board has determined to assign more 
probative value to the March 2000 report.

In sum, the appellant was discharged from active military 
service under other than honorable conditions, but the 
preponderance of the evidence shows him to have been insane 
at the time when the offenses that led to this type of 
discharge were committed.  Thus, the character of his 
discharge shall not preclude him from receiving benefits 
under VA laws based upon the period of service from which he 
was separated.  In view of this finding, the Board concludes 
that the legal criteria for entitlement to basic eligibility 
for VA benefits beyond health care and related benefits 
authorized by Chapter 17, Title 38, of the United States 
Code, have been met.  


ORDER

Basic eligibility for VA benefits beyond health care and 
related benefits authorized by Chapter 17, Title 38, of the 
United States Code, is conceded.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

